Sweeney, J.
In Ohio, the common-law rule has been that in a criminal case the defendant has the burden of proving the affirmative defense of insanity by a preponderance of the evidence to overcome the presumption that he is sane.1
However, effective January 1, 1974, R. 0. 2901.05 was enacted, which reads in part:
“ (A) Every person accused of an offense is presumed innocent until proven guilty beyond a reasonable doubt, and the burden of proof is upon the prosecution. The burden of going forward with the evidence of an affirmative defense is upon the accused.”
In State v. Robinson (1976), 47 Ohio St. 2d 103, this court stated that the General Assembly, in enacting R. C. 2901.05, adopted the majority rule with respect to affirmative defenses, requiring that the state bear the burden of persuasion beyond a reasonable doubt upon every issue necessary to convict, while imposing upon the defendant the burden of coming forward with evidence sufficient to. raise an affirmative defense. Although the court, in its historical analysis of affirmative defenses in Ohio, included the defense of insanity in its discussion, it limited its holding to the defense of self-defense.
Therefore, in reviewing the present causes, the court *99is directly confronted with the issue of whether a defendant, having plead not guilty by reason of insanity to overcome the presumption of sanity arising under R. C. 2943.03, has the burden of proving insanity by a preponderance of the evidence, or whether, under R. 0. 2901.05(A), a defendant bears only the burden of going forward with sufficient evidence of insanity to raise the issue, whereupon the prosecution must prove sanity beyond a reasonable doubt.
R. C. 2901.05 defines an “affirmative defense” as either “a defense expressly designated as affirmative” or “a defense involving an excuse or justification peculiarly within the knowledge of the accused, on which he can fairly be required to adduce supporting evidence.”
The defense of insanity is clearly within the statutory definition since the defense is based on an excuse, of which the defendant has special knowledge for which he can produce evidence.
Moreover, the existing common law at the time of the passage of R. C. 2901.05 indicates that the defense of insanity was considered as one of the affirmative defenses which the General Assembly subsequently discussed in drafting new legislation concerning the burden of proof to be placed upon the defendant. In State v. Poole (1973), 33 Ohio St. 2d 18, 19, this conrt noted that the defense of insanity, as well as the defenses of self-defense, duress, and intoxication, were among those affirmative defenses which “ * * * represent not a mere denial or contradiction of evidence which the prosecution has offered as proof of an essential element of the crime charged, but, rather * * # represent a substantive or independent matter ‘which the defendent claims exempts him from liability even if it is conceded that the facts claimed by the prosecution are true.’ ”
The understanding of the General Assembly that the defense of insanity commonly was included in the phrase “affirmative defense” is demonstrated by the fact that the Ohio House at one time planned to specifically exclude the defenses of intoxication and insanity from *100new legislation which placed upon the defendant only the burden of going forward with the evidence to prove an “affirmative defense.” Robinson, supra, fn. 10, at page 110. Because the final version of R. C. 2901.05 deleted such an exclusion clause, it can reasonably be concluded that the General Assembly, given its understanding of the existing common law, intended that the defenses of insanity and intoxication be included as “affirmative defenses” as that phrase is used in R. O. 2901.05.
Thus, this court concludes that the dear language of the statute, the Ohio common law as to affirmative defenses existing at the time of enactment of the statute, and the legislative history of the statute, indicate that the defense of insanity is among those “affirmative defenses” referred to in R. C. 2901.05.
Therefore, the Court of Appeals for Clark County in State v. Meyer, case No. 76-1318, in reversing the judgment of the trial court, correctly held that the provisions of R. C. 2901.05 do apply to the affirmative defense of insanity.
However, the Court of Appeals for Franklin County held in State v. Humphries that the defense of insanity is not affected by the provisions of R. C. 2901.05(A). The court noted that, although R. C. 2901.05(A) places the burden of going forward with the evidence of an affirmative defense upon the accused, it does not indicate to what degree the defendant has such burden. The court found language in Robinson, supra, to be controlling, which states, in effect, that if the General Assembly had intended to impose the burden of persuasion as well as the burden of going forward with the evidence upon the defendant with respect to a particular affirmative defense, it would have done so. Thus, in the case of self-defense, where there is no other statute which would indicate that the General Assembly had intended to impose a greater degree of proof on the defendant, the Court of Appeals reasoned that the defendant need only come forth with evidence of a nature .and quality sufficient to raise the issue under R, C. *1012901.05. However, in the ease, of insanity, the Court of Appeals found that R. C. 2945.39 does indicate the intent of the General Assembly to impose a higher degree of proof on a defendant raising the defense of insanity. We disagree.
R. C. 2901.05(A) indicates to what degree the defendant must prove an affirmative defense. As this court has stated in Robinson, supra, at page 110:
“* * *' The assignment of the burden of going forward with evidence of an affirmative defense has acquired a well-recognized meaning in American jurisprudence, and there can be no substantial doubt that the General Assembly intended to adopt the majority rule.” At pages 108-109, the court sets forth the majority view in the following manner.
“* * * That approach is to require the state to bear the burden of persuasion beyond a reasonable doubt upon every issue necessary to convict, and to impose upon the defendant the burden of coming forward with evidence sufficient to raise any affirmative defense. The state need not disprove an affirmative defense unless the defendant comes forward with evidence sufficient to raise that defense, and the defendant is not required to prove the mitigating circumstances of his affirmative defense by a preponderance of the evidence, ‘but need only introduce evidence of such circumstances to raise a reasonable doubt of his guilt.’ ”
Therefore, the holding by the Court of Appeals for Franklin County that R. C. 2901.05 does not specify the degree of proof necessary to successfully raise an affirmative defense is in error.
Furthermore, we disagree with that court’s interpretation of R. C. 2945.39, which provides, in part:
“When a defendant pleads ‘not guilty by reason, of insanity,’ and is acquitted on the sole ground of his insanity, such fact shall be found by the jury in its verdict.”
The Court of Appeals for Franklin County concluded that because the statute requires the jury to make a special finding of fact, that it was obvious that such finding required *102the jury to decide by a preponderance of the evidence whether the defendant was insane.
Nowhere does R. C. 2945.39 place upon the defendant, either directly or indirectly, a certain degree of proof to overcome the presumption of sanity. Rather, the statute only involves requiring the jury to specifically note their finding of insanity on the verdict form, which serves to notify the court that it must then direct that the accused be confined to Lima State Hospital. Indeed, the statutory language cited by the Court of Appeals could just as well have applied in the situation where the defendant must prove insanity beyond a reasonable doubt, since the requirement of making a finding of fact, rather than indicating the degree of proof involved, simply indicates the final result or decision of the jury.
This conclusion as to the import of R. C. 2945.39 is strengthened by the fact that the General Assembly, in the process of drafting R. C. 2901.05, considered adopting a specific section which would have required the defendant to prove insanity by a preponderance of the evidence, indicating that the General Assembly never considered R. C. 2945.-39 to have placed upon the defendant the burden of proving insanity by a preponderance of the evidence.
Therefore, the Court of Appeals for Franklin County in case No. 76-1150, State v. Humphries, incorrectly held that the trial court submitted proper jury instructions regarding the affirmative defense of insanity.
Although error may have occurred at the trial court level in the instant causes, this court notes that appellate courts are not required to consider such error on appeal where counsel fails to take proper steps to preserve his objection. Paragraph one of the syllabus in State v. Williams (1977), 51 Ohio St. 2d 112.
In the Humphries case, the Court of Appeals held, as an additional reason for affirmitig the judgment of the trial court, that the defense, in failing to object to error in the jury instructions as required under Crim. R. 30, waiv.ed any objection to such error on appeal. The defensé *103raised no objection to the application of Crina. R. 30 in its submitted brief to this court, and we find no misapplication of the rule or abuse of discretion on the part of the Court of Appeals in applying the rule to this cause.
In the Meyer case, we note that the trial, upon request of the defendant, was conducted without a jury. Crim. R. 30, therefore, does not apply, since the rule only affects jury trials. Furthermore, error was properly preserved under App. R. 12(A), since the defendant in her brief to the Court of Appeals for Clark County, specifically made an assignment of error alleging that the trial judge incorrectly placed upon the defendant the burden of proving the affirmative defense of insanity by a preponderance of the evidence. Since the defendant made the proper assignment of error, the Court of Appeals, under App. R. 12(A), was required to hear and decide the issue, which it properly did.
In conclusion, this court holds the following.
Notwithstanding that the trial court in State v. Humphries, case No. 76-1150, incorrectly instructed the jury that the defendant has the burden of persuasion in proving the affirmative defense of insanity, the Court of Appeals for Franklin County correctly held that the defendant, by failing to object to the jury instruction, waived the error on appeal. Therefore, the judgment of the Court of Appeals for Franklin County is affirmed.
Because the Court of Appeals for Clark County correctly applied R. C. 2901.05 to the affirmative defense of insanity, which section came into effect on January 1, 1974, the judgment in State v. Meyer, case No. 76-1318, is also affirmed.

Judgment affirmed in case No. 76-1150.


Judgment affirmed in case No. 76-1318.

O’Neill, C. J., Herbert, W. Brown and P. Brown, JJ., concur.
Celebrezze and Looser, JJ., concur in the judgment in case No. 76-1150, but dissent in case No. 76-1318.

Farrer v. State (1853), 2 Ohio St. 54; paragraph nine of the syllabus in Loeffner v. State (1857), 10 Ohio St. 598; Silvus v. State (1871) , 22 Ohio St. 90; paragraph six of the syllabus in Bond v. State (1872) , 23 Ohio St. 349; paragraph three of the syllabus in Bergin v. State (1876), 31 Ohio St. 111; paragraph one of the syllabus in Kelch V. State (1896), 55 Ohio St. 146; paragraph two of the syllabus in State v. Austin (1905), 71 Ohio St. 317; paragraph one of the syllabus in State v. Hauser (1920), 101 Ohio St. 404; paragraph one of the syllabus in Rehfeld v. State (1921), 102 Ohio St. 431; paragraph three of the syllabus in State v. Stewart (1964), 176 Ohio St. 156; paragraph two of the syllabus in State v. Staten (1969), 18 Ohio St. 2d 13; paragraph two of the syllabus in State v. Staten (1971), 25 Ohio St. 2d 107; State V. Anders (1972), 29 Ohio St. 2d 1; paragraph four of the syllabus in State v. Johnson (1972), 31 Ohio St. 2d 196; State v. Jackson (1972), 32 Ohio St. 2d 203.